Citation Nr: 0926435	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-03 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected right knee postoperative degenerative joint 
disease.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1988 to April 
1992.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in May 2008 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional evidence has been received by the Board in May 
2009: (1) a private treatment record showing that the Veteran 
underwent a magnetic resonance imaging (MRI) scan at 
Emeryville Advanced Imaging in April 2009; and (2) a doctor's 
note from the VA providing that the Veteran underwent surgery 
in March 2009 and that she may return to work in April 2009.  
It appears to the Board that the evidence is relevant to the 
appeal and has not been considered by the RO.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1304(c) (2009).

It is noted that a waiver of RO consideration of the evidence 
has not been received after the issuance of the May 2008 
Board remand and March 2009 Supplemental Statement of the 
Case.  A letter had been sent from the Board to the appellant 
in May 2009 informing her of the need to submit a waiver for 
the Board to consider the evidence without prior review by 
the RO.  The Veteran was advised that if she did not respond 
within 45 days the Board would assume that she wished for her 
appeal to be returned to the RO for preliminary review of the 
new evidence by the RO.  A response from the Veteran was not 
received by the Board.  Accordingly, the Board finds that a 
remand is required to afford the Veteran a supplemental 
statement of the case which discusses this additional 
evidence.  This is necessary in view of the absence of any 
written waiver from the Veteran waiving initial review of 
this evidence by the RO.  See Disabled American Veterans v. 
Sec'y, 327 F. 3d 1339 (Fed. Cir. 2003).





Accordingly, the case is REMANDED for the following action:

The RO should review the claims file, to 
include the additional evidence, and 
determine if any of the benefits sought 
can be granted.  The Veteran and her 
representative should then furnish an 
appropriate supplemental statement of the 
case contemplating all evidence received 
since the issuance of the supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


